Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SOLID ELECTROLYTE MATERIAL AND BATTERY

Examiner: Adam Arciero	SN: 16/911,616	Art Unit: 1727          December 14, 2022

DETAILED ACTION
Applicant’s response filed on September 15, 2022 has been received. Claims 1-11 are currently pending.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the solid electrolyte material. The claim appears to claim what the material isn’t rather than what it is. 
As to Claim 11, it is unclear if the claim is requiring a second electrolyte layer or if the claimed electrolyte layer in line 5 is referring to the solid electrolyte layer of claim 1. For purposes of compact prosecution, the Examiner will construe the claim to read on one solid electrolyte layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2004/0151986 A1).
As to Claims 1 and 11, Park et al. discloses a battery, comprising a solid electrolyte layer 14 comprising a material comprising aLi2O-bB2O3-cM-dX (the material comprises an amount of Li less than the amount of Li in the amount in the claimed material; a positive electrode 12; and a negative electrode 13 (Abstract and Fig. 1). 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Asano on claims 1-11 are withdrawn in light of Applicant’s response.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (Ternary Halides of the A3MX6-Type VI [1]; as found in IDS dated June 25, 2020) in view of Tomita et al. (Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx).
As to Claims 1-6 and 9, Bohnsack et al. discloses a lithium ion mobility material, comprising Li3YBr6 (reads on the claimed solid electrolyte material) (pg. 1354-1355, Tables 2 and 4). Bohnsack does not specifically disclose wherein the solid electrolyte material comprises Cl or the claimed peaks.
However, Tomita et al. teaches of a solid electrolyte material comprising Li3InBr6-xClx (pg. 867, Introduction, first column). The prior arts are analogous to each other because both teach of solid electrolyte materials for lithium ion mobility/conductivity. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the material of Bohnsack to substitute Cl for some Br and add some indium because Tomita teaches that the diffusion rate can be improved (pg. 870, paragraph 4, Conclusions). In addition, the amount of lithium in the solid electrolyte material of modified Bohnsack is very close to the claimed amount (less than Li3). The courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the material of modified Bohnsack to comprise less than the claimed amount of Li because Tomita teaches that the diffusion rate can be improved (pg. 870, paragraph 4, Conclusions). In addition, it is the position of the Office that the material of modified Bohnsack will intrinsically have the same claimed peaks given that the structure and materials of the prior arts and the claimed invention are the same. See MPEP 2112.01.
As to Claims 4-5, the materials of Bohnsack and Tomita each comprise a monoclinic crystal structure (Table 2 of Bohnsack and pg. 1354; and pg. 868, 3.1, X-ray diffraction of Tomita). In addition, it is the position of the Office that the material of modified Bohnsack will intrinsically have the claimed anion arrangement of a hexagonal close-packed structure and wherein the solid electrolyte material has a P3/m1 space group given that the structure and materials of the prior arts and the claimed invention are the same. See MPEP 2112.01.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 15, 2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727